Citation Nr: 0917102	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for renal dysfunction 
as due to medications as secondary to service-connected 
residuals, left clavicle fracture.

2.  Entitlement to service connection for gastritis with 
pelvic pain/abdominal distress to include as due to 
medications as secondary to service-connected residuals, left 
clavicle fracture, and as a separate disability from service-
connected gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for depression with 
insomnia as due to medications as secondary to service-
connected residuals, left clavicle fracture.

4.  Entitlement to service connection for a skin disorder, 
other than service-connected dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
June 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence indicating that 
the Veteran currently has renal dysfunction, gastritis with 
pelvic pain/abdominal distress as separate from service-
connected GERD, depression with insomnia, or a skin disorder 
other than service-connected dermatitis.


CONCLUSION OF LAWS

1.  The criteria for service connection for renal dysfunction 
as due to medications as secondary to service-connected 
residuals, left clavicle fracture are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for service 
connection for gastritis with pelvic pain/abdominal distress 
to include as due to medications as secondary to service-
connected residuals, left clavicle fracture, and as a 
separate disability from service-connected GERD are not met.  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for service connection for depression with 
insomnia as due to medications as secondary to service-
connected residuals, left clavicle fracture are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for service connection for a skin disorder, 
other than service-connected dermatitis, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 and February 2005 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on a secondary basis on appeal.  These letters 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claims.  
A March 2006 letter provided the Veteran with information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman, cited to above.  In a March 2007 post-
rating letter (pre-rating for the claim for service 
connection for a skin disorder other than service-connected 
dermatitis), the Veteran was provided notice of the evidence 
and information needed to substantiate his claim for service 
connection for gastritis and a skin disorder on a direct 
basis.  After issuance of the above letters, and proving the 
Veteran and his representative additional opportunity to 
respond, the RO adjudicated the issue for service connection 
for a skin disorder other than service-connected dermatitis 
in a June 2007 decision and readjudicated the remaining 
issues on appeal in June 2007 and March 2008 SSOCs.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
any VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, and the reports 
of a February 2004 stomach, duodenum, and peritoneal 
adhesions examination, a June 2004 genitourinary examination, 
and February 2008 VA genitourinary, skin, and mental 
disorders examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such regulation also 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for any 
of the claimed disabilities.

A.  Renal dysfunction and depression with insomnia

Initially, the Veteran's STRS are negative for complaints, 
findings, or diagnoses of renal dysfunction or depression 
with insomnia. 

With regard to the claim for renal dysfunction, the Board 
points out that the Veteran is service-connected for 
nonspecific urethritis, and when evaluating this disability, 
the RO has considered the Veteran complaints of kidney 
stones.  The compensation of a single symptom, or set of 
symptoms, under multiple diagnostic codes would violate the 
rule against pyramiding.  See 38 C.F.R. § 4.14 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, 
for the above reason, references by the Veteran to his prior 
history of kidney stones to support his claim for renal 
dysfunction may not be considered.  Regardless, the competent 
medical evidence of record is negative for findings or 
diagnosis of renal dysfunction.  On the contrary, while the 
June 2004 VA genitourinary examiner noted the Veteran's 
believe that naproxen may be causing his current kidney 
problem, there was no diagnosis of kidney disease or 
dysfunction.  Furthermore, the February 2008 VA specifically 
opined that there was no evidence of chronic renal disease, 
noting that the Veteran's renal function was normal as per 
laboratory testing.  While the VA examiner noted that the 
Veteran had intermittent formation and passing of kidney 
stones, she again opined that there was no evidence of renal 
insufficiency as evidenced by normal laboratory reports.  In 
the absence of a medical diagnosis of renal dysfunction, the 
claim for service connection must be denied.  See Brammer, 
supra.  

With regard to the claim for depression with insomnia, while 
a December 2005 VA treatment record notes a diagnosis of 
major depression, such finding was related to job stress.  In 
addition, a May 2007 VA treatment record notes that the 
Veteran had a history of major depressive disorder, and that 
he presented without any symptoms of depression and did not 
meet the criteria for major depression at that time.  
Furthermore,  the VA psychiatrist concluded that the 
Veteran's prior depression was largely related to his 
stressful job.  There has never been any opinion that the 
Veteran's previously diagnosed depression was related to 
service.  Moreover, in the February 2008 VA examination 
report, the VA examiner opined that the Veteran was not 
clinically depressed and there was no clear indication in the 
records that the Veteran past depression was related to the 
use of naproxen.  In addition, the VA examiner pointed out 
that the Veteran indicated he had not used naproxen at all 
for over one year.  The VA examiner concluded that the 
Veteran did not meet the diagnostic criteria for any mental 
health disorder.  In the absence of a current disability, 
service connection cannot be granted.  
B.  Gastritis as separate from service-connected GERD

The Board is cognizant of the medical findings in STRs 
showing that the Veteran was diagnosed with gastroenteritis 
and acute gastritis in service and of the Veteran's current 
complaints attributing his stomach problems to medication 
taken for his service-connected residuals of a left clavicle 
fracture.  However, the Board notes that service connection 
is already in effect for GERD, and no additional 
gastrointestinal disability has been diagnosed as initially 
indicated in a February 2004 VA stomach, duodenum, and 
peritoneal adhesions examination  As noted above, under VA 
law and regulations, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14; 
see also Esteban, supra.  The Board does not dispute that the 
Veteran may have pelvic pain and abdominal distress.  In 
fact, the February 2008 VA examiner found that the Veteran 
had a problem of abdominal distress; however, she opined that 
there was no pathology to render the diagnosis on the present 
examination. Complaints of pain and abdominal stress alone, 
cannot satisfy the criteria for a current disability.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability); Brammer, 3 Vet. 
App. at 225 (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  Thus, to the 
extent the Veteran currently has epigastric discomfort, they 
are part and parcel of his GERD and he is already being 
compensated for them in the rating for that condition.  
Therefore, for all the above reasons, the claim must be 
denied.  

C.  A skin disorder other than service-connected dermatitis

The Board notes that service connection is already in effect 
for dermatitis, and no additional skin disorder has been 
diagnosed.  In this regard, VA treatment records have 
consistently diagnosed the Veteran with seborrheic dermatitis 
and a February 2008 VA skin examination report, which took 
into consideration the Veteran's current manifestations 
(intermittent dry and itchy erythematous areas and actinic 
keratosis on skin biopsy) also reflects that the Veteran was 
diagnosed with seborrheic dermatitis.  Based on the above, 
the Board finds that a skin disorder distinct from the 
symptomatology associated with the Veteran's service-
connected dermatitis has not been shown.  Therefore, the 
Veteran is not entitled to service connection for a skin 
disorder other than dermatitis, and the claim must be denied. 
See Brammer, supra; see also 38 C.F.R. 4.14 (2008).

D.  All Disabilities
 
The Board has considered the Veteran's written statements as 
well as his representative's written assertions; however, 
none of this evidence provides a basis for allowance of the 
claims, on a direct or secondary basis.  Matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

In sum, the Board finds that the medical evidence in this 
case fails to establish that the Veteran currently has renal 
dysfunction, gastritis as separate from service-connected 
GERD, depression with insomnia, or a skin disorder other than 
service-connected dermatitis, and neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence of a current diagnosis 
of the disabilities sought on appeal.
 
Under these circumstances, the Board finds that each claim 
for service connection, on a direct and secondary basis, must 
be denied.  In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is no competent, probative 
evidence to support any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for renal dysfunction as due to 
medications as secondary to service-connected residuals, left 
clavicle fracture, is denied.

Service connection for gastritis with pelvic pain/abdominal 
distress to include as due to medications as secondary to 
service-connected residuals, left clavicle fracture, and as a 
separate disability from service-connected GERD, is denied. 

Service connection for depression with insomnia as due to 
medications as secondary to service-connected residuals, left 
clavicle fracture, is denied.

Service connection for a skin disorder, other than service-
connected dermatitis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


